Citation Nr: 0719179	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of right knee cruciate ligament reconstruction and arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

In April 2007, the veteran appeared at a hearing before the 
before the undersigned.  


FINDING OF FACT

The residuals of the right knee cruciate ligament 
reconstruction and arthritis are manifested by flexion to 70 
degrees with pain and extension to zero degrees without 
ligament instability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of right knee cruciate ligament reconstruction and 
arthritis have not been.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim for increase, namely, that the disability had 
increased in severity.   The veteran was also notified that 
VA would obtain VA records and records of other Federal 
agencies and that she could submit private medical records or 
authorizes VA to obtain private medical records on her 
behalf.  She was asked to submit any evidence that would 
include that in her possession.  The notice included the 
provisions for assigning a disability rating and for an 
effective date.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (identifying the criteria needed for 
a disability rating and an effective date).

To the extent that the provisions for assigning a disability 
rating and for an effective date were provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran because she had a meaningful opportunity to 
participate effectively in the processing of the claim as she 
had the opportunity to submit additional argument and 
evidence so that the essential fairness of the adjudication 
has not been affected.  Sanders v. Nicholson, No.06-7001 
(Fed. Cir. May 16, 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A (West 2002), VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained VA and private medical records as well as afforded 
the veteran VA examinations.   As the veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase 

Rating Criteria 

The right knee disability is currently rated 10 percent 
disabling under Diagnostic Codes 5010 and 5260. 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 5010, traumatic arthritis substantiated 
by X-ray is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  

Limitation of motion of the knee is rated under Diagnostic 
Codes (DC) 5260 and 5261. And a separate rating may be 
assigned for limitation of flexion or extension. 

Under Diagnostic Code 5260, the criterion for the next higher 
rating, 20 percent, is flexion limited to 30 degrees.  

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II (2006). 

The right knee disability may also be rated separately for 
instability under DC 5257. Under DC 5257, the criteria for a 
10 percent rating are either slight recurrent subluxation or 
slight instability.



Factual Background

On VA examination in December 2003, there was no evidence of 
effusion. Crepitus was noted.  Extension was to zero degrees 
and flexion was to 70 degrees with pain. There was no 
evidence of anterior or posterior subluxation or ligament 
laxity. 

In April 2005, the veteran had an arthroscopy with a medial 
meniscectomy, anterior cruciate ligament repair, and a 
chondroplasty. 

After the surgery, the RO assigned a temporary total rating 
based on convalescence for six months, ending in October 
2005.  At the termination of the temporary total rating, the 
10 percent rating was continued. 

On evaluation by a private physician in January 2006, the 
veteran complained of knee pain.  The pertinent findings were 
full extension and flexion to 95 degrees.  The knee was 
stable as to ligament testing.  In May 2006, the physician 
reported that the veteran was not candidate for a knee 
replacement because of her young age. 

On VA examination in August 2006, the veteran was wearing a 
knee brace.  She limped favoring the right leg.  The 
ligaments were tight without evidence of laxity.   She 
extended the knee to 0 degrees with pain.  Flexion was to 95 
degrees with pain. There was patellar crepitus.  There was no 
additional weakness, fatigue, or additional restricted motion 
or functional impairment following repetitive testing. 

In April 2007, the veteran stated that she was denied 
employment with the U. S. Postal Service because of her right 
knee and that she had constant knee pain.  She also stated 
that she seeking retraining with VA vocational 
rehabilitation. 

Analysis 

The record shows that from 2003 to 2006 flexion ranged from 
70 to 95 with pain.  As the criterion for a 20 percent is 
flexion limited to 30 degrees, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 30 degrees, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As for a separate rating for extension from 2003 to 2006, 
extension has been consistently found to be normal at zero 
degrees with pain.  As extension is not limited to 10 
degrees, the criterion for a separate compensable rating 
based on limitation of extension is not shown. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As for a separate rating based on instability under DC 5257, 
there is no objective evidence of ligament laxity or 
instability.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b); 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

ORDER

A rating higher than 10 percent for residuals of right knee 
cruciate ligament reconstruction and arthritis is denied.

____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


